            Case 2:17-cv-01098-JNP-PMW Document 92-1 Filed 04/19/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH, CENTRAL DIVISION



      ZOOBUH, INC., a Utah Corporation                           WRIT OF EXECUTION

      Plaintiff,

      vs.

      SAVICOM, INC., et al.                             Case No.: 2:17cv01098 JNP

               Defendants.                              Judge Jill N. Parrish


              TO THE UNITED STATES MARSHAL:

           1.     On April 4, 2019, this Court entered judgment against DG International Limited,
     LLC in the amount of $3,003,600.00.

              2.      You are directed to seize and sell through auction enough of the judgment
     debtor’s non-exempt property described in Paragraph 5 of the Application for Writ of Execution
     to satisfy that amount. Specifically,

Description                        Location                      Estimated Value    Name & Address of
                                                                                    anyone other than
                                                                                    debtor claiming an
                                                                                    interest
XDATING                            United States Patent and      Unknown but        None
Service Mark                       Trademark Office              less than the
Registration Number 4850880                                      judgment
Serial Number 86585885             Intangible property that      amount
                                   cannot by physically
                                   seized. The property can
                                   be sold through notice and
                                   identification only.


            3.     The Judgment Creditor shall serve, via mail, this Writ and all attachments on the
     people named in Paragraph 5 of the Application for Writ of Execution.

                                                    1


     SLC_4235032.1
      Case 2:17-cv-01098-JNP-PMW Document 92-1 Filed 04/19/19 Page 2 of 2




      4.     The Judgment Creditor shall serve, via mail, this Writ and all attachments on the
Judgment Debtor via mail.

      TO THE JUDGMENT DEBTOR (VIA MAIL): You are notified that federal and state
exemptions may be available to you and that you have a right to seek a court order releasing as
exempt any property specified in the Marshal’s schedule from the levy.

DATED this _____ day of __________________, 2019.




                                                    Clerk of the Court



                                           RETURN

Date Received:

Date of Execution of Writ:

This writ was received and executed.



_________________________




                                                2


SLC_4235032.1
